Mr. Chiee Justice Sheldon delivered the opinion of the Court: This is an appeal from a judgment of the county court of Cook county, for the sale of certain real estate for the nonpayment of a special assessment. The only point made by appellants is, that the county court had no jurisdiction because the delinquent list was not filed five days before the commencement of the term of court at which application for judgment was made; that the filing of the delinquent list is the foundation of the court’s jurisdiction, and, being jurisdictional, can not be remedied by section 191 of the Revenue law. The delinquent list appears to have been filed in time,—five days before the commencement of the term of court at which application for judgment was made. It was filed July 4. The first day of the term óf the court was July 9. It is the statutory provision that “the time within which any act provided by law is to be done shall be computed by excluding the first day and including the last, unless the last is Sunday, and then it also shall be excluded.” (Rev. Stat. 1874, p. 1012, sec. 1, clause 11.) We do not think the. wording of the statute as to the time of filing the delinquent list, “at least five days,” should change the construction so as to require five full days at the shortest, as is insisted. One of the days, July 8, being Sunday, it is said that should be excluded. But the statute only says that Sunday shall be excluded wffien it is the last day. The judgment" will be affirmed. Judgment affirmed.